            Case 1:20-cv-10486-IT Document 11 Filed 09/17/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

DENISE BRONSDON,                                *
                                                *
               Plaintiff,                       *
                                                *
               v.                               *    Civil Action No. 20-10486-IT
                                                *
AJIT PAI, et al.,                               *
                                                *
               Defendants.                      *
                                                *

                                              ORDER

                                        September 17, 2020

TALWANI, D.J.

       Upon review of the Amended Complaint [#8], the court hereby orders:

       1.      The Clerk shall issue summonses for all Defendants.

       2.       Plaintiff shall serve the summonses, complaint, and this order upon Defendants in

accordance with Rule 4 of the Federal Rules of Civil Procedure.

       3.      Plaintiff shall have 90 days from the date of the issuance of the summonses to

complete service. Insofar as a Defendant is to be served within the United States, failure to

comply with this requirement may result in dismissal of the claims against said Defendant

without further notice from the court. See Fed. R. Civ. P. 4(m); Local Rule 4.1 (D. Mass.).

       4.      Because Plaintiff is proceeding in forma pauperis, she may elect to have the

United States Marshals Service (“USMS”) complete service within the United States with all

costs of service to be advanced by the United States. If so asked by Plaintiff, the USMS shall

serve a copy of the summonses, complaint, and this order upon any Defendant who is to be

served within the United States as directed by Plaintiff. Plaintiff is responsible for providing the
            Case 1:20-cv-10486-IT Document 11 Filed 09/17/20 Page 2 of 2



USMS all copies for service and for completing a USM-285 form for each party to be served.

The Clerk shall provide Plaintiff with forms and instructions for service by the USMS.

       5.      To the extent service out of the United States is required, Plaintiff is responsible

for ensuring that service is effected in accordance with Rule 4(f) of the Federal Rules of Civil

Procedure. Plaintiff may not ask the USMS to effect service outside of the United States.

        IT IS SO ORDERED.

                                                      /s/ Indira Talwani
                                                      United States District Judge
September 17, 2020




                                                 2
